By the Court.
Under the 14th section of the crimes act, as amended February 10, 1872, which provides, “If any person shall in the night willfully, maliciously, and forcibly break and enter into any . . barn . . with intent to steal,” etc., the crime of burglary was not committed,where a person, without either an actual or constructive breaking, entered a barn with intent to steal and afterward “ broke out of the barn in making his exit therefrom.” The unlawful breaking must precede the entry.

Judgment reversed and cause remanded.